DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 8/4/2022, 3/15/2022, 6/21/2021, 5/4/2021, 4/6/2020 and 3/11/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-13, 15-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakuta et al (USPN 5,149,659).
With respect to claim 1, Hakuta et al disclose: A method comprising: receiving at least a portion of a mixed gas from a gas discharge chamber, wherein the mixed gas includes fluorine [ taught by the gas source (10); column 4, lines 48-54 ]; reacting the fluorine in the mixed gas portion with a metal oxide to form a new gas mixture including oxygen [ taught by column 4, lines 61-64 ]; sensing a concentration of oxygen within the new gas mixture [ taught by oxygen sensor (40) ]; and estimating a concentration of fluorine within the mixed gas portion based on the sensed concentration of oxygen [ taught by column 6, lines 38-68 ].
Claim 9 is anticipated by the operating of the valves (14, 16 and 18) delivering gas from the excimer laser (10) to the packed columns (20, 30 and 32).
With respect to claim 10, Hakuta et al disclose: The method of claim 9, further comprising transferring the new gas mixture from the reaction vessel to a measurement vessel [ valve (28) transfers gas from packed columns (20, 30 and 32) to oxygen sensor (40) ], wherein the sensing the concentration of oxygen within the new gas mixture comprises sensing the concentration of oxygen within the new gas mixture within the measurement vessel [ taught by column 5, lines 39-61 ].
Claim 11 is taught by column 5, lines 39-61.
Claim 12 is anticipated by the outlet with an arrow shown in figure 1 being connected to oxygen sensor (40).
Column 5, lines 42-45 teach the gas subject to measurement is on one side of an electrolyte layer whereas the reference gas is on the other side, thus anticipating not diluting the new gas as set forth by claim 13.
Claim 15 is taught by column 5, lines 53-54.
Claim 16 is anticipated because figure 1 shows a gas exiting an excimer laser (10) wherein the fluorine is reacted (column 4, lines 61-64) with a metal oxide to form oxygen.
Claim 17 is taught by column 6, lines 50-68.
Claim 18 is taught by equation (2).
Claim 19 is taught by column 2, lines 44-45.
With respect to claim 20, Hakuta et al disclose: An apparatus [ taught by figure 5 ] comprising a gas maintenance system [ taught by F2 source (68) and gas feed control (66) ] comprising a gas supply system [ taught by F2 source (68) ] fluidly connected to one or more gas discharge chambers of an excimer gas discharge system [ figure 5 shows the gas feed control connected to excimer laser (10) ]; a detection apparatus fluidly connected to each gas discharge chamber of the excimer gas discharge system [ shown by the feedback control in figure 5 or figure 1 ], wherein the detection apparatus comprises: a vessel defining a reaction cavity that houses a metal oxide and is fluidly connected to the gas discharge chamber for receiving mixed gas including fluorine from the gas discharge chamber in the reaction cavity [ taught by packed column; column 4, lines 61-64 ], the vessel enabling a reaction between the fluorine of the received mixed gas and the metal oxide to form a new gas mixture including oxygen [ taught by column 4, line 64 ]; and an oxygen sensor configured to be fluidly connected to the new gas mixture and, when fluidly connected to the new gas mixture, sense an amount of oxygen within the new gas mixture [ taught by gas measuring device (60); column 15, line 54 ]; and a control system connected to the gas maintenance system and the detection apparatus [ taught by elements 62, 64 and 66 ], and configured to: receive the output of the oxygen sensor and estimate a concentration of fluorine in the mixed gas received from the gas discharge chamber [ met by the function of the indicator (62) ]; determine whether a concentration of fluorine in a gas mixture from the gas supply system of the gas maintenance system should be adjusted based on the estimated concentration of fluorine in the mixed gas [ taught by arithmetic unit (64); column 16, lines 22-28 ]; and send a signal to the gas maintenance system to adjust the relative concentration of fluorine in a gas mixture supplied from the gas supply system of the gas maintenance system to the gas discharge chamber during a gas update to the gas discharge chamber [ taught by column 16, lines 29-36 ].
Claim 22 is taught by gas measuring device (60) in figure 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hakuta et al (USPN 5,149,659).
Claim 23 would have been obvious because table 3 of Hakuta et al taught a range of fluorine concentrations wherein a measured O2 concentration meets the theoretical prediction, thus indicating fluorine concentrations that would have fallen below an unspecified lower bound.
With respect to claim 25, column 7, lines 27-29 taught a person of ordinary skill that the measuring system can determine fluorine concentrations as low as 100 parts per billion, thus rendering 500-2000 parts per million obvious in that these ranges are above the limit of the system.
Claims 2, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hakuta et al (USPN 5,149,659) in view of Fukuda (JP 2001165924 A) et al.
Claim 2 differs from Hakuta et al, as applied to claim 1, by reciting the use of aluminum oxide as the metal oxide.
Formula 1 of Fukuda et al – see paragraph 11 – teaches that it was known before the time of filing of the present application to use aluminum oxide as a reactant with fluorine in order to produce oxygen as a means to indicate a concentration of fluorine – 6F2 + 2Al2O3 >> 4AlF3 + 3O2.
Because the broad teaching of the device of Hakuta et al required the use of a reactant with fluorine, it would have been obvious for a skilled artisan to use other known reactants, such as disclosed by Fukuda et al, thus producing claim 2.
Claim 27 would have been obvious for the reasons applied to claim 2 because aluminum oxide meets the limitations reacting lacks an alkali metal, an alkaline earth metal, hydrogen, and carbon.
With respect to claim 28, Hakuta et al disclose: An apparatus comprising a detection apparatus fluidly connected to a gas discharge chamber [ taught by figure 1 ], wherein the detection apparatus comprises: a vessel defining a reaction cavity that houses aluminum oxide and is fluidly connected to the gas discharge chamber for receiving mixed gas including fluorine from the gas discharge chamber in the reaction cavity [ taught by packed column; column 4, lines 61-64 ] , the vessel enabling a reaction between the fluorine of the received mixed gas and the aluminum oxide to form a new gas mixture including oxygen [ taught by column 4, line 64 ]; and an oxygen sensor configured to be fluidly connected to the new gas mixture and, when fluidly connected to the new gas mixture, sense an amount of oxygen within the new gas mixture [ taught by gas measuring device (60); column 15, line 54 ]; and a control system connected to the detection apparatus and configured to estimate a concentration of fluorine in the mixed gas received from the gas discharge chamber based on the output of the oxygen sensor [ taught by the indicator (62) and arithmetic unit (64) ].
Claim 28 differs from Hakuta et al, as applied to claim 1, by reciting the use of aluminum oxide as the metal oxide.
Formula 1 of Fukuda et al – see paragraph 11 – teaches that it was known before the time of filing of the present application to use aluminum oxide as a reactant with fluorine in order to produce oxygen as a means to indicate a concentration of fluorine – 6F2 + 2Al2O3 >> 4AlF3 + 3O2.
Because the broad teaching of the device of Hakuta et al required the use of a reactant with fluorine, it would have been obvious for a skilled artisan to use other known reactants, such as disclosed by Fukuda et al, thus producing claim 28.
Claims 3, 4, 8, 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hakuta et al (USPN 5,149,659) in view of Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832).
With respect to claim 3, Hakuta et al does not explicitly disclose adjusting a relative concentration of fluorine in a gas mixture from a set of gas supplies based on the estimated concentration of fluorine in the mixed gas portion; and performing a gas update by adding the adjusted gas mixture to the gas discharge chamber from the gas supplies; wherein performing the gas update comprises filling the gas discharge chamber with a mixture of a gain medium and a buffer gas as well as fluorine.
However, both Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832), which were published before the effective filing date of the present application, teach ( see figure 1; paragraphs [0049] and [0050] ) that this subject matter was known.
It would have been obvious to have used the fluorine detection system of Hakuta et al in combination with the gas delivery system disclosed by either both Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832) because those gas delivery systems required known means to determine fluorine concentration.
Claim 4 is rejected by the combination of Hakuta et al (USPN 5,149,659) in view of Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832), as applied to claim 3, because its subject matter is taught by the system shown by figure 1 of either Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832).
With respect to claim 8, Hakuta et al discloses: wherein receiving at least the portion of the mixed gas from the gas discharge chamber comprises receiving the mixed gas portion before a gas update is to be performed on the gas discharge chamber [ taught by column 15, line 42 to column 16, line 36 ], wherein the gas update comprises adding a gas mixture to the gas discharge chamber from a set of gas supplies, wherein the gas mixture includes at least some fluorine.
Hakuta et al does not explicitly teach wherein the gas update comprises adding a gas mixture to the gas discharge chamber from a set of gas supplies, wherein the gas mixture includes at least some fluorine.
However, both Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832), which were published before the effective filing date of the present application, teach ( see figure 1; paragraphs [0049] and [0050] ) that this subject matter was known.
It would have been obvious to have used the fluorine detection system of Hakuta et al in combination with the gas delivery system disclosed by either both Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832) because those gas delivery systems required known means to determine fluorine concentration.
With respect to claim 25, Hakuta et al does not explicitly disclose: wherein the excimer gas discharge system includes a plurality of gas discharge chambers, and the detection apparatus is fluidly connected to each gas discharge chamber of the plurality, wherein the detection apparatus includes a plurality of vessels, each vessel defining a reaction cavity that houses the metal oxide, and each vessel being fluidly connected to one of the gas discharge chambers and the detection apparatus includes a plurality of oxygen sensors, each oxygen sensor associated with one vessel.
However, both Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832), which were published before the effective filing date of the present application, teach ( see figure 1; paragraphs [0049] and [0050] ) that this subject matter was known.
It would have been obvious to have used the fluorine detection system of Hakuta et al in combination with the gas delivery system disclosed by either both Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832) because those gas delivery systems required known means to determine fluorine concentration.
With respect to claim 29, Hakuta et al disclose: An apparatus comprising: a detection apparatus fluidly connected to a gas discharge chamber of a light source [ taught by the feedback control in figure 1 or figure 5 ], the detection apparatus configured to: remove at least a portion of a mixed gas from the gas discharge chamber after a first gas update [ figures 1 and 5 show the removal of a sample gas from the excimer laser (10) – a feedback control continuously updates information, thus reading on first, second to N updates ] wherein the mixed gas includes fluorine [ taught by column 4, line 50 ]; react the fluorine of the removed mixed gas portion with a reactant to form a new gas mixture including oxygen [ taught by column 4, line 51 ]; sense a concentration of oxygen within the new gas mixture [ taught by gas measuring device (60) ]; and estimate a concentration of fluorine within the removed mixed gas portion based on the sensed concentration of oxygen [ met by the functions of indicator (62) and arithmetic unit (64) ]; and a gas maintenance system in communication with the detection apparatus [ met by F2 source (68) and gas feed control (66) ] and configured to: perform the first gas update prior to the detection apparatus removing the portion of the mixed gas from the gas discharge chamber [ inherent in that the feedback control continuously updates data to control gas input ], wherein the first gas update includes adding a first gas mixture from a set of gas supplies to the gas discharge chamber; receive the estimated concentration of fluorine in the removed mixed gas portion from the detection apparatus [ taught by the operation of indicator (62) and arithmetic unit (64) ]; adjust a relative concentration of fluorine in a second gas mixture from the set of gas supplies based on the estimated concentration of fluorine in the removed mixed gas portion [ gas from the F2 source (68) is added via the feed control (66) based on information determined by arithmetic unit (64) – first, second to N mixtures being inherent due to the iterative process of feedback control ]; and perform a second gas update by adding the adjusted second gas mixture to the gas discharge chamber from the gas supplies [ a second gas update is part of the iterative process of feedback control ].
Hakuta et al does not explicitly teach using a plurality of gas supplies.
However, both Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832), which were published before the effective filing date of the present application, teach ( see figure 1; paragraphs [0049] and [0050] ) that this subject matter was known.
It would have been obvious to have used the fluorine detection system of Hakuta et al in combination with the gas delivery system disclosed by either both Ahlawat et al (USPAP 2017/0201057) or Ahlawat et al (USPAP 2017/0229832) because those gas delivery systems required known means to determine fluorine concentration.
	Ahlawat et al (USPAP 2017/0201057) and Ahlawat et al (USPAP 2017/0229832)
These references list Ahlawat and Aggarwal as inventors. 
Therefore, Ahlawat et al (USPAP 2017/0201057) and Ahlawat et al (USPAP 2017/0229832) can be disqualified as prior art by filing a declaration under 37 CFR 1.130(a).
Allowable Subject Matter
Claims 5-7, 21 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645